El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
*134Esta apelación lia sido establecida en nn procedimiento de certiorari contra sentencia de la corte inferior por la cnal se annla nn acuerdo de la Asamblea Municipal de Guániea que separó al peticionario de su carg*o de Comisionado de Instrucción Pública de aquel municipio.
En la transcripción certificada por los abogados de las partes que se nos ba presentado para resolver la apelación se bailan las alegaciones, fallo y apelación, y en las páginas 23 a la 86 se encuentran los cargos formulados contra el pe-ticionario ante la Asamblea Municipal de Guániea y las dili-gencias por ésta practicadas que culminaron en su destitu-ción, todo lo que el secretario de la asamblea municipal en copias certificadas remitió a la corte por orden de ésta; y por haberse traído esas actuaciones ante nosotros sin formar parte de una exposición del caso o de un pliego de excep-ciones aprobado por la corte inferior se nos pide que elimi-nemos dichos documentos de la transcripción y que desesti-memos la apelación porque sin ellos no hay materia para resolver la apelación.
Los documentos cuya eliminación se nos pide no forman parte del legajo de la sentencia de acuerdo con el artículo 233 del Código de Enjuiciamiento Civil y por esto la manera como pueden ser traídos ante nosotros es mediante un pliego de exposición del caso o de excepciones aprobado por la corte inferior o mediante una transcripción hecha por el taquígrafo, aprobada también por la corte inferior; y como no han sido traídos en alguna de estas formas no podremos tomarlos en consideración y deben ser eliminados de la transcripción.
A pesar de tal eliminación no desestimaremos la apela- ■ eión porque pueden ser discutidas y resueltas las cuestiones ' que surjan de las alegaciones, según hemos resuelto en varios casos.

Con lugar la moción del apelado en cuanto a la eliminación y sin lugar la desestimación de la apelación.

*135Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.